     Case 4:19-cr-01050-SHR-LCK Document 162 Filed 04/23/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-19-01050-001-TUC-RM (LCK)
10                 Plaintiff,                           ORDER
11   v.
12   Warren Evan Jose - 001
     Valentina Rose Valenzuela - 002,
13
                   Defendants.
14
15          The United States has moved for a Court Order compelling the Guadalupe Fire

16   Department to produce evidence obtained and gathered by the Guadalupe Fire
17   Department related to the charges filed in the above-captioned case. The Court finds that

18   the requested evidence is relevant and that its production is in the interest of justice.

19          Accordingly,

20          IT IS ORDERED that the Guadalupe Fire Department shall produce the
21   following items related to its response and presence in the vicinity of 48th Street and

22   Kiowa near Phoenix, Arizona on April 11, 2019 from 9:30 am until cleared from the

23   scene involving a vehicle crash and shooting with federal agents of Homeland Security

24   Investigations:

25          1.   A list of all personnel who responded to the scene;

26          2.   Any written reports related to the assistance provided;
27          3.   Any dispatch logs and tapes related to this incident and scene;

28          4.   Any body camera footage, video footage or photos taken at the scene;
     Case 4:19-cr-01050-SHR-LCK Document 162 Filed 04/23/20 Page 2 of 2



 1         5.   Any medical reports written related to the treatment of people at the scene;
 2         6.   Any documents, summaries, reports, or diagrams, written or recorded, related
 3         to response and actions while at the scene;
 4         7.   Any statements made by the individuals treated and interviewed at the scene;
 5         8.   Ambulance:    List of logs, list of personnel, reports documenting the
 6         transportation of individuals from the scene to the hospital, and whether there was
 7         law enforcement present during the transportation with the name of the law
 8         enforcement officer and agency; and
 9         9.   Any other item(s) in the Guadalupe Fire Department’s possession related to its
10         response and actions at the above listed incident and location.
11         The Guadalupe Fire Department shall provide the ordered items to Homeland
12   Security Investigations Special Agent Michael Edwards or Special Agent Joshua
13   Andrews by Wednesday, April 29, 2020.
14         Dated this 22nd day of April, 2020.
15
16
17
18
19
20   CC:
21   Guadalupe Fire Department
22   8413 S. Avenida del Yaqui
     Guadalupe, AZ 85283
23
24   Attn: Wayne Clement
     Fire Chief
25
26
27
28


                                                 -2-
